Citation Nr: 1144688	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1973 to March 1979.  He had additional service in the Indiana Army National Guard.  His exact dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in that capacity have not been verified, although it has been confirmed he was on ACDUTRA in August 1981 during the specific time at issue. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi - which, in relevant part, denied the Veteran's claim for service connection for a bilateral hip disorder (osteoarthritis) and determined he had not submitted new and material evidence to reopen a previously denied, unappealed, claim for service connection for a low back disorder as a residual of an injury. 

In September 2008, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  During and since the hearing, the Veteran has submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c). 

In a January 2010 decision, the Board denied the claim for service connection for a bilateral hip disorder, so it is no longer at issue.  Whereas the Board reopened the claim for a low back disorder on the basis of new and material evidence, and then remanded this claim to the RO via the Appeals Management Center (AMC) for further development before readjudicating this claim on its underlying merits, i.e., on a de novo basis.



FINDINGS OF FACT

The Veteran injured his low back when he fell off a truck in August 1981, while on ACDUTRA, and afterwards he complained of low back and hip pain; the eventual diagnosis was lumbar strain; but the most probative evidence indicates his current low back disability - namely, the degenerative spine and disc disease - is unrelated to his service, including especially to that low back injury in service, but instead is more likely the result of simple aging and the regular activities of daily living.  


CONCLUSION OF LAW

The Veteran's current low back disability was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, enhanced VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, including apprising him of the information or evidence VA will obtain and assist him in obtaining, and of that he is expected to provide.  38 C.F.R. § 3.159(b).

Ideally, VA should provide this notice prior to initially adjudicating the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively rectified ("cured") by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

These VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA complied with these notice requirements in regards to this claim for service connection in correspondence sent to the Veteran in October 2006, prior to the initial adjudication of this claim, so in the preferred sequence.  This letter notified him of his and VA's respective responsibilities in obtaining the necessary supporting information and evidence and, pursuant to Dingess, also contained the required information concerning the downstream disability rating and effective date elements of his claim.  

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence in the file consists of his service treatment records, post-service VA and private medical records, reports of VA examinations, and a VA medical nexus opinion obtained in February 2010 - as directed in the Board's January 2010 remand of this claim, to resolve the conflicting medical opinions that were already of record.  This clarifying opinion is responsive to this determinative issue of causation and in compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating a Veteran is entitled to compliance with remand directives, and that when the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, mandating further remand).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

The Veteran has not identified any additional evidence that has not been obtained and that would be relevant to his claim.  Indeed, to the contrary, he recently indicated in June 2011, in response to the SSOC issued earlier that same month, that he did not have any other information or evidence to submit (that is, apparently other than the evidence he submitted along with that SSOC notice response).

The Board therefore finds that VA has satisfied its duties to notify and assist him with this claim.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b).  Since the Board's January 2010 remand of his claim for the further development mentioned, he has not made any pleading or allegation of insufficient notice or assistance with his claim and, moreover, certainly has not shown how any such error or failing is unduly prejudicial, meaning outcome determinative of his claim.  See 38 C.F.R. § 20.1102 (harmless error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law and holding that VA notice and assistance errors are not presumptively prejudicial, and that the Veteran, not VA, bears this burden of proof of establishing error and showing how it is unduly prejudicial, not harmless, by showing it is outcome determinative of the claim).

II.  Analysis

The Veteran claims his current low back disability is the result of falling off a truck in August 1981 while on ACDUTRA.  For the reasons and bases discussed below, however, the Board finds that service connection is not warranted. 

The Veteran may be awarded service connection by showing that he currently has disability resulting from a disease or an injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d). 

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for other periods of service (e.g., the Veteran's prior period of active duty (AD) in the Army) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

Similarly, in order for him to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Id.; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Certain diseases like arthritis are considered chronic (i.e., permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only AD.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Moreover, National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For a showing of chronic disease in service - whether on AD, ACDUTRA, or INACDUTRA, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If chronicity of disease or injury in service is not established or legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology after service under § 3.303(b) is an alternative method of establishing chronicity of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Diseases initially diagnosed after service also maybe service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).


Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken arm, separated shoulder, varicose veins, tinnitus (ringing in the ears), pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

So medical evidence is not always or categorically required in every instance to establish diagnosis or the required nexus or linkage between the Veteran's currently claimed disability and his military service.  Rather, depending on the facts and circumstances of the particular case, lay evidence may be sufficient.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts and circumstances of this particular case at hand.  The medical and other records concerning the Veteran's service clearly show he was injured when he fell or was thrown from a truck in an August 1981 accident while on ACDUTRA, and that his complaints after that accident not only concerned injury to his low back but also of resulting hip pain - apparently in his right hip in particular.  But there was never any objective clinical indication of consequent limitation of motion, crepitus, tenderness, or radiation of the pain (it was localized) suggesting a neurologic component or source.  X-rays also generally were unremarkable, except that it was suspected he might have had a questionable avulsion of the posterior acetabulum.  He was assigned one month of light duty (primarily because of his low back strain) and told to return to the clinic if no better.  He also was referred for an orthopedic consultation in October 1981, but again, primarily concerning the injury to his low back, not hips or right hip especially.  Regarding his low back, the doctors suspected he had a muscle contusion or strain.  By October 1981, he no longer had any hip pain and continued to have full range of motion.  Thus, while there is no disputing he had complaints referable to his low back and right hip while in service, notably, of persistent pain following that August 1981 trucking accident on ACDUTRA, there was never any objective clinical indication of chronic residual disability.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Veteran's post-service medical records show he first received diagnoses of lumbar degenerative disc disease and radiculitis in 2008, so some 27 years after that injury in service.  So long a lapse between the conclusion of his military service, including especially since that specific injury in question in August 1981, and the onset or recurrence of his symptoms after service is probative evidence against the notion that his current disability dates back to his service and is specifically attributable to that injury in service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period after service without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  However, he additionally has failed to show continuity of symptomatology during the many years since service to otherwise support his claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

The Veteran had VA compensation examinations (orthopedic and neurologic) in June and July 1990, respectively, so during the intervening years between his August 1981 low back injury in service and the eventual diagnosis of lumbar degenerative disc disease and radiculitis in 2008.  And that neurologic examination was grossly normal, although the diagnostic impression following the orthopedic examination was low back pain with history of injury (referring to the August 1981 trucking accident while on ACDUTRA).  But most of the objective findings of those VA examinations were unremarkable (e.g., normal station and gait, erect stance, normal range of motion, satisfactory heel-and-toe walk, full squat and arise, normal strength, and no atrophy or decreased sensation or reflexes).  There were, however, objective clinical indications of bilateral paravertebral muscle tightness and tenderness to palpation of the paravertebral muscle region, left greater than right. 

The Veteran had another VA compensation examination in May 2007, so also during those intervening years.  And this additional VA examiner indicated the Veteran's subjective complaints (including of chronic low back pain) were not supported by objective physical findings at the time of that examination.  This VA examiner noted the Veteran had 5/5 positive Waddell signs on his back examination indicating, to that examiner, rather extreme pain behavior and exaggeration of symptomatology.  And, indeed, in his resultant diagnostic impression, this VA examiner indicated there was no evidence of disease in the Veteran's lumbosacral spine (i.e., low back).  

A statement from P.H.L., M.D., however, dated in September 2008, indicates the results of magnetic resonance imaging (MRI) confirm the Veteran has L2-3, L3-4, and L4-5 disc desiccation, and diffuse disc bulge.  A more recent statement from E.P., M.D., dated in December 2008, indicates the Veteran was then currently a patient at Total Pain Care, LLC, suffering from lumbar degenerative disk disease, lumbar radiculitis, cervical spondylosis, and cervical facet arthropathy with mechanical neck pain that radiates into the trapezius muscles but not down to the arms.  Of equal or even greater significance, this doctor indicated the Veteran had reported his pain was related to a military injury in August 1981 (so in obvious reference to the injury at issue while on ACDUTRA), and that he had experienced persistent pain and problems since that reported fall and that the degenerative changes could certainly be related to that incident.  This doctor went on to mention the modalities of treatment that had been provided the Veteran, including physical therapy, transcutaneous electrical nerve stimulation (TENS trial), and transforaminal lumbar epidural steroid injection (TF LESI). 


Because as mentioned of these conflicting medical opinions, the Board remanded this claim in January 2010 for additional medical comment on this determinative issue of causation - that is, regarding this required nexus element of service connection.

This additional VA medical nexus opinion was provided in February 2010.  After reviewing the claims file and extensive recitation of the pertinent evidence of record, this commenting VA physician determined that it was more likely than not that the May 2007 VA examiner's opinion is more accurate than Dr. [E.P's] opinion.  In explanation, this VA examiner reasoned that Dr. E.P. did not have the benefit of reviewing the Veteran's claims file, as did the May 2007 VA examiner.  And while mere review of the claims file is not determinative or dispositive of the probative value of a medical opinion, it may affect the probative value of the opinion if, as here, the doctor commenting overlooked or did not account for or consider relevant facts that may have affected or even changed the outcome of the opinion or certain conclusions or assumptions made in the forming of the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This private doctor noticeably did not refer to or mention any of the results of the VA compensation examinations the Veteran had during the intervening years between his injury in service and eventual diagnosis of lumbar degenerative disc disease after service, which, according to the February 2010 VA compensation examiner, did not reveal findings that would be later suggestive of this type disease.

This VA examiner also considered significant Dr. E.P.'s aknowledgment that he was relying on the Veteran's "reports" of his pain being related to his military injury in August 1981, rather than on this doctor's independent review of the file.  But this private physician's reliance on the history the Veteran apparently had recounted is not reason enough, alone, to undermine the opinion, unless the history the Veteran had provided to him was not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  And, as already conceded, there is not disputing the Veteran sustained this alleged injury in service, only whether his current low back disability is a consequence of that injury.

But what is otherwise noteworthy is that, when providing this additional comment in February 2010, this VA examiner also pointed out that this private physician only had stated the current degenerative changes "could" certainly be related to the accident in service, noting that in matters of impairment and disability claims, use of this word "could" implies possibility rather than probability, and that in disability evaluations possibility represents less than a 50% likelihood of an occurrence.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  But by the same token, there also are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is possible that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); and Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases all point out that saying something "may" be true is akin to saying it just as well "may not" be true and, thus, insufficient reason to grant service connection.  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty - including to invoke the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102).

Ultimately, this February 2010 VA examiner concluded it is more likely than not that the degenerative changes in the Veteran's spine are the result of activities of daily living and age.  This examiner then goes on to explain that muscle strains of the back and other areas of the body (as was diagnosed in service), are generally self-limited and not expected to cause problems over many years or for the rest of one's life.  Lumbar strain is considered to be a self-limited soft tissue injury to the spinous ligaments and paraspinous soft tissues.  Degenerative spine and disc disease are common problems in the population at large and the incidence increases as people's age increases.  There is no medical evidence, according to this VA examiner, that a strain causes, predisposes one to, or accelerates the development of degenerative spine and disc disease.  As such, determined this examiner, it is unlikely that the Veterans lumbar strain in the service is responsible for the degenerative lumbar spine disease.  This examiner further observed that there was no indication in any of the records that the changes of the lumbar spine were post-traumatic in nature (meaning the result of said injury).  In addition, there was no indication in the Veteran's medical records of him having complaints of neck pain, yet the imaging studies show rather extensive degenerative changes of the cervical spine.  These, according to this VA examiner, are also representative of degenerative changes associated with the aging process.

Since this February 2010 VA examiner based his opinion on a comprehensive review of the file, but more importantly best discussed the underlying medical rationale of his opinion against the claim, it is the most probative opinion on the determinative issue of causation.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  He cited to specific evidence in the file, or lack of it in certain instances, to disassociate the lumbar spine and disc disease from the Veteran's low back injury in service in August 1981 while on ACDUTRA.  So he readily acknowledged that injury in service, just does not believe the Veteran's current low back disability is a consequence of it.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).   Moreover, although not apparent reason for concluding unfavorably, this examiner also mentioned potentially relevant findings referable to the low back during 1975, 1977, and 1979, when the Veteran was on AD, so even before the injury in question in August 1981 while on ACDUTRA.  This examiner did not then find, however, any of those earlier findings suggestive of the later diagnosed lumbar spine and disc disease to in turn establish the required causal link.


The Board is mindful of the Veteran's lay statements, including concerning having experienced pain in his low back since that injury in service in August 1981.  But although he is competent, even as a layman, to make this proclamation, the Board has to assess the credibility of his lay testimony concerning this in relation to the other relevant evidence in the file, including the medical evidence, to in turn determine the ultimate probative value of his lay testimony in comparison to this other evidence.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The particular type of condition at issue, however, lumbar spine and disc disease, purportedly the result of the strain in service, is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So in this instance there has to be supporting medical evidence, not just lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  And for the reasons and bases already discussed, the preponderance of the medical evidence is against the claim, not supportive of the claim or in relative equipoise, i.e., about evenly balanced for and against the claim.  Since, then, the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied. 



ORDER

The claim for service connection for a low back disability is denied.




____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


